Citation Nr: 1122692	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  11-119 70	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD), an adjustment disorder, anxiety and depression.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	ALLEN GUMPENBERGER


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, although the RO has adjudicated the Veteran's claim as entitlement to service connection for PTSD; diagnosed as adjustment disorder, also claimed as anxiety and depression, the Board has rephrased the issue as entitlement to service connection for a psychiatric disability, to include PTSD, an adjustment disorder, anxiety and depression.

The issue of entitlement to service connection for a psychiatric disability, to include PTSD, an adjustment disorder, anxiety and depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hypertension was not present in service or for many years thereafter, and is not etiologically related to service or a service-connected disability, or to herbicide exposure therein.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated during active duty, is not proximately due to or the result of a service-connected disability, and its incurrence or aggravation during active duty may not be presumed.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In an August 2010 letter, issued prior to the adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of Dingess, including the disability-rating and effective-date elements of the claim, by the August 2010 letter.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA treatment records.  The Board acknowledges that the Veteran has not been afforded a VA examination for his claimed hypertension.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As discussed below, the VA scheduled the Veteran for a VA examination for his claimed hypertension in September 2010, but the Veteran cancelled the examination, without explanation and has not shown good cause for his failure to appear.  In the case of an original claim, when a Veteran fails to appear for a scheduled examination, federal regulations state that the claim shall be decided based on the evidence of record.  38 C.F.R. § 3.655(a), (b) (2010).
The Board finds that VA has complied with the VCAA's notification and assistance requirements and the appeal is ready to be considered on the merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post- service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Direct service connection may not be granted without medical evidence of a current disability, medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests hypertension to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2010); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  It also provides presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines in regulations prescribed under this section warrants a presumption of service-connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  

Whenever the Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116(b)(1).  

In making determinations for the purpose of this subsection, the Secretary shall take into account (A) reports received by the Secretary from the National Academy of Sciences under section 3 of the Agent Orange Act of 1991 [note to this section], and (B) all other sound medical and scientific information and analyses available to the Secretary.  In evaluating any study for the purpose of making such determinations, the Secretary shall take into consideration whether the results are statistically significant, are capable of replication, and withstand peer review.  38 U.S.C.A. § 1116(b)(2).  

An association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered to be positive for the purposes of this section if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  38 U.S.C.A. § 1116(b)(3).

Hypertension is not among the diseases specified in 38 U.S.C.A. § 1116(a).  In addition, the Secretary has not determined, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of hypertension in humans.  See 38 C.F.R. § 3.309(e).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  

Analysis

Hypertension was not diagnosed until many years after service, and there is no competent evidence to establish that it is due to any event or incident of the Veteran's period of active duty.  In this regard, the Board notes that service treatment records are negative for any evidence of complaints, treatment or a diagnosis related to high blood pressure or hypertension.  The post-service medical evidence of record, which consists of outpatient treatment records from the VA Medical Center in Newington, Connecticut (Newington VAMC) dated from April 2010 to October 2010 shows that the Veteran has been treated for hypertension since April 2010.  These records do not indicate that the Veteran's hypertension is related to his active military service.  

In addition, although the record shows that the Veteran is service connected for diabetes mellitus, there is no medical evidence which tends to show that the currently demonstrated hypertension is caused or aggravated by a service-connected disability.  

The Veteran also asserts that the hypertension is a result of exposure to Agent Orange during active duty in Vietnam.  See July 2010 claim form.  Because the Veteran served in the Republic of Vietnam, his exposure to herbicides is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  

However, as noted, hypertension is not subject to presumptive service connection on the basis of herbicide exposure because the Secretary has not determined, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of hypertension in humans.  Significantly, no competent evidence has been presented to support of the Veteran's lay assertions that the claimed hypertension is due to Agent Orange exposure.  

The presumption of service connection for chronic diseases diagnosed within one year following discharge from active duty is also not applicable to this case because the evidence demonstrates that hypertension was initially shown many years after the Veteran's discharge from service.  

The Veteran was scheduled for a VA examination in September 2010, in response to his claim.  Evidence of record indicates that the examination was cancelled by the Veteran.  The Veteran has not requested that the examination be rescheduled.  In the case of an original claim, when a Veteran fails to appear for a scheduled examination, federal regulations state that the claim shall be decided based on the evidence of record.  38 C.F.R. § 3.655(a), (b).  Therefore, the case must be decided based on the evidence of record.  There is no other evidence showing that the Veteran's hypertension is related to service, to include exposure to Agent Orange, or a service-connected disability.  

The Veteran is competent to report the symptoms of his disability; however, it would require medical expertise to say that the current hypertension identified long after service, is the result of a disease or injury in service, to include exposure to Agent Orange, or is related to a service-connected disability.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his hypertension.  38 C.F.R. § 3.159(a)(1),(2) (2010).
In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  


ORDER

Service connection for hypertension is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that service connection is warranted for a psychiatric disability, to include anxiety, depression and/or PTSD, which he claims began during active duty in Vietnam.  See July 2010 claim statement and VA Form 21-526.  

Service treatment records are negative for any evidence of complaints, treatment or a diagnosis related to a psychiatric disability.

Outpatient treatment records from the Newington VAMC show that during a mental health evaluation in July 2010, the Veteran reported symptoms of depressed mood and tearfulness, loss of interest/motivation, insomnia, fatigue, poor self opinion, poor focus/concentration, restlessness and occasional passive suicidal ideation, but no intention, plan or history.  He also reported hypervigilant behavior, feelings of detachment from others and avoidance of people.  He reported that his symptoms began ten or more years before and that they had worsened over the previous five years and were more intense.  He was diagnosed with depressive disorder.  

The Veteran also reported that he served in Vietnam during the last nine months of his active military duty and that he was exposed to combat.  He also indicated that he tried not to think about his past military experiences in Vietnam.  A PTSD screen conducted at that time was positive and arrangements were to be made to have the Veteran start group therapy within two weeks and to have a follow-up appointment in mental health within fourteen days.  

The Veteran was afforded a VA psychiatric examination in September 2010.  He again reported that he participated in combat in Vietnam, and also that he was exposed to a number of rocket attacks.  The Veteran indicated that when he was not working, he experienced symptoms such as depression, low interest and motivation, lethargy, fatigue, low self-esteem, trouble focusing, occasional suicidal ideation and vulnerability.  However, he was working at the time of his examination and reported that he was feeling much better, that he felt safe, that his mood was significantly improved, and that he was sleeping relatively well.  He also denied a foreshortened sense of future, feeling emotionally distant from his wife, feeling numb or hyperstartle response.  The Veteran did report that he did not like being around crowds of people and that he preferred solitary hobbies, and the examiner noted that he had some mild impairment in concentration.  Mental status examination was normal except for the Veteran's inability to do serial 7s or spell world backwards, which he attributed to being born in Germany.  

The examiner diagnosed an adjustment disorder, chronic and assigned a GAF score of 70.  The examiner also noted that the Veteran had "some symptoms of PTSD," which were mild and did not impair his life.  He did not give an opinion on the etiology of the Veteran's reported psychiatric symptoms or diagnosis.

In his April 2011 VA Form 9, the Veteran requested that he be re-examined for the purpose of establishing a diagnosis of PTSD, which suggests that he may have some additional symptoms that were not present at the time of the September 2010 examination.

The Board finds that based on the Veteran's reports of a psychiatric disability beginning in service, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of all currently present acquired psychiatric disorders.  38 U.S.C.A. § 5103A(d) (West 2002).

In addition, VA recently amended its regulations governing service connection for PTSD liberalizing the evidentiary standard for establishing the required in-service stressor and for establishing a medical diagnosis of PTSD.  The revised regulations became effective July 13, 2010, and apply to cases pending before the Board as of that date.  75 Fed. Reg. 41,092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  

Under the revised regulations, the Veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  Moreover, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  Id.  

Personnel records show that the Veteran served in Vietnam from March 1970 to January 1971, as a heavy equipment repairman, and that he was awarded the National Defense Service Medal, the Vietnam Service Medal, the Vietnam Campaign Medal and the Meritorious Unit Commendation.  Furthermore, as noted above, the Veteran reported during VA examination in September 2010 that he participated in combat and was exposed to numerous rocket attacks during active duty in Vietnam.  The September 2010 examiner indicated that the Veteran had symptoms of PTSD, but did not indicate whether his claimed stressors of combat and rocket attacks were adequate to support a diagnosis of PTSD or whether his symptoms were related to the claimed stressors.  

The Board also notes that the aforementioned VA outpatient treatment records indicate that the Veteran was to have follow-up mental health treatment, but there are no additional mental health records dated after the July 2010 evaluation currently associated with the claims file.  As it appears that there may be available VA medical records that are not associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).  The provisions of 38 C.F.R. § 3.159(c) provide that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159(e).

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of mental health treatment from the VA Medical Center in Newington, Connecticut since July 2010.

2.  Afford the Veteran an examination to determine the etiology of any current psychiatric disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that a current psychiatric disability is the result of an injury or disease in active service.  

The examiner should note whether the Veteran meets the criteria for a diagnosis of PTSD.  If he does not meet those criteria, the examiner should specify which criteria are missing.

If the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specify the stressor or stressors supporting the diagnosis.  In rendering the requested opinion, the examiner should specifically opine whether or not the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity.

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinion.  The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.
If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

A complete rationale should be given for all opinions and conclusions expressed.

3.  If the benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


